Citation Nr: 0123966	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 until 
August 1978.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefit sought on 
appeal.

The veteran died in May 2000; and the appellant is the 
veteran's widow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran died on May [redacted], 2000; according to the 
certificate of death, the immediate cause of death was cancer 
of the lung.

3.  The service records do not indicate that the veteran 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975.

4.  In July 2000, the appellant filed a claim for service 
connection for the cause of the veteran's death.

5.  At the time of death, service connection was in effect 
for amputation of the left index finger, evaluated as 20 
percent disabling, and for spontaneous pneumothorax, 
evaluated as noncompensable.

6.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cancer of the lung and his active service; lung cancer was 
not present until many years following active service; and 
there is no medical evidence that the veteran's service-
connected disabilities caused or contributed to his fatal 
lung cancer. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's fatal cancer of the lung was related to his active 
service, particularly as the veteran began smoking during 
service. 

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act of 
2000 ("VCAA") was passed, which eliminates the need for a 
claimant to submit a well-grounded claim and enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that while this law and the 
regulations were enacted during the pendency of this appeal, 
and thus, have not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

Regarding the VCAA, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  Moreover, the claims file contains a 
June 2000 statement from David L. Howe, M.D., as well as 
letters from the appellant and the veteran's brother.  A 
Smoking Questionnaire, filled out by the veteran, is also 
associated with the file.  The Board acknowledges a December 
2000 letter from a veteran's advocacy group (not the current 
representative of record), which alleges that the RO had 
refused to provide records, although the letter does not 
identify which records.  The letter further alleges that the 
statement of the case issued in December 2000 was inadequate 
for purposes of due process, in that it did not cite to a 
statute or regulation in support of its arguments, and that 
it was "demonstrative of an overly adversarial attitude."  
The Board notes that the statement of the case includes a 
citation to 38 U.S.C.A. § 1103, which is a dispositive law in 
the denial of the appellant's claim.  While the arguments of 
the representative from the veteran's advocacy group have 
been duly considered, the Board concludes that there were no 
procedural deficiencies as to the development required to 
comply with the duty to assist the veteran under the VCAA.  
Thus, the Board finds that this case is ready for appellate 
review. 

A review of the record reveals that the veteran was found to 
have adenocarcinoma along with bone metastases in June 1999.  
The veteran died in May 2000, with the cause of death listed 
as "cancer of lung."  During the veteran's lifetime, 
service connection had been established for amputation of the 
left index finger, evaluated as 20 percent disabling, and for 
spontaneous pneumothorax, evaluated as noncompensable.  In 
July 2000, the appellant brought a claim for service 
connection for the veteran's cause of death.  Specifically, 
the appellant alleges that the veteran began smoking during 
active service, and that since his lung cancer was correlated 
to tobacco exposure, his death should be service-connected.

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993). 

The pertinent evidence of record includes a June 2000 letter 
from the veteran's private physician, Dr. Howe, a Smoking 
Questionnaire answered by the veteran, and August 2000 
statements from the appellant and the veteran's brother.  The 
letter from Dr. Howe states that the veteran was first 
diagnosed with adenocarcinoma, nonsmall cell lung cancer, in 
June 1999.  Dr. Howe noted that this type of cancer has a 
high association with tobacco exposure as the etiologic 
agent.  It was further noted that the veteran was exposed to 
tobacco, and had no other known risk factors for nonsmall 
lung cancer.  

In the undated Smoking Questionnaire, the veteran stated that 
he started smoking while in service and that he had never 
smoked prior to his active service.  Similarly, the August 
2000 statements from the appellant and the veteran's brother 
express that the veteran never smoked before entering active 
service, and that he began smoking while in active service.    

The Board acknowledges the appellant's contention regarding 
the veteran's smoking in service and its relationship to his 
lung cancer, which likely contributed to his death.  However, 
for claims filed after June 10, 1998, Congress has prohibited 
the grant of service connection for a disability on the basis 
that such disability resulted from a disease attributable to 
the use of tobacco products during the veteran's active 
service.  See 38 U.S.C.A. § 1103.  Therefore, as a matter of 
law, any claims received by VA after June 10, 1998, are 
subject to this restriction.  As the appellant's claim was 
received in July 2000, the provisions of 38 U.S.C.A. § 1103 
preclude service connection on the basis of tobacco use.

While the appellant is barred as a matter of law from 
achieving service-connection for cause of death due to use of 
tobacco products, service connection could still be granted 
on other principles.  The Board observes that respiratory 
cancers, including cancers of the lung, are listed under 
38 U.S.C.A. § 1116(a)(2)(F) as triggering presumptive 
service-connection if the disease becomes manifest to a 
degree of 10 percent within 30 years after the last date on 
which the veteran performed active service in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  In the present case, it does not 
appear from the veteran's military records that he had active 
service in the Republic of Vietnam, and it is not contended 
otherwise.  Moreover, the medical evidence indicates that the 
veteran's lung cancer was diagnosed in 1999, which was more 
than 30 years after 1975.  Therefore, the provisions of 
38 U.S.C.A. § 1116, regarding presumptive service connection, 
do not apply in this case.  Additionally, there is no medical 
evidence establishing that the veteran's fatal lung cancer 
had its onset during active service, or within the first 
post-service year.  Moreover, there is no medical evidence 
that the veteran's service-connected disabilities (an 
amputated left index finger and pneumothorax) contributed 
substantially or materially to cause the veteran's death.  
38 C.F.R. § 3.312.
 
In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 



